Citation Nr: 1207232	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for peripheral neuropathy of the legs and feet, claimed as due to exposure to Agent Orange (to also include as secondary to service-connected type II diabetes mellitus).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to January 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In September 2006 correspondence, the Veteran requested a Travel Board hearing; in February 2008, he withdrew the hearing request.  The case was before the Board in August 2009 and in March 2011 when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Board notes that a March 2010 rating decision granted service connection for type II diabetes mellitus (based on presumptive herbicide exposure during service in Vietnam).  In February 2012 correspondence the Veteran's representative alternatively claimed that the Veteran's peripheral neuropathy of the lower extremities is secondary to his diabetes.  This alleged secondary service connection theory of entitlement must be considered/addressed on remand.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (multiple theories constitute the same claim if they "pertain to the same benefit for the same disability").  

The Board notes that it is well-established that once VA's duty to assist by providing an examination is triggered, it must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On April 2011 VA examination of the Veteran, the diagnosis was peripheral neuropathy of the lower extremities which preceded diabetes and is "not due to" diabetes.  The examiner opined he is "unable to say the exact cause [of the peripheral neuropathy] without resorting to specification [sic, ? speculation] as in his history he had no definite cause."  The report of the examination is inadequate for rating purposes for several reasons.  

First, the examiner did not discuss postservice private treatment records with opinions that the Veteran's peripheral neuropathy might be related to Agent Orange exposure.  See, e.g., June 2005 correspondence from Texas Neurology Consultants; September 2006 letter from Dr. P.W.H.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, when a VA medical examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is (in and of itself) a medical opinion that must be supported by explanation of rationale; and it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  

Second, the examination is also inadequate because it does not adequately address all theories of entitlement.  A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  Therefore, a disability may be service connected on a secondary basis by demonstrating that the disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition . . ."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

The Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").  

Significantly, the April 2011 examiner only opined that the Veteran's peripheral neuropathy of the lower extremities is "not due to" his diabetes.  Under governing caselaw such opinion does not address the matter of aggravation.  Hence, another VA examination to secure a medical advisory opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO must send the Veteran a letter providing him the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and specifically advising him of the amendments of 38 C.F.R. § 3.310(b), effective as of October 10, 2006, and the evidence required to support a claim of service connection for peripheral neuropathy of the lower extremities as secondary to diabetes.  The Veteran and his representative should be afforded an appropriate period of time to respond.  

2. The RO should then arrange for the Veteran to be examined by a neurologist to determine the likely etiology of his current peripheral neuropathy of the lower extremities. The examiner must review the Veteran's claims file (to include this remand) in conjunction with the examination.  All indicated studies and tests should be completed, and all clinical findings should be reported.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion responding to the following: 

(a) What is the most likely etiology for the Veteran's peripheral neuropathy?  Specifically, is it at least as likely as not (a 50 percent or better probability) that the peripheral neuropathy is related to the Veteran's exposure to herbicides (including Agent Orange) during service, or is otherwise related directly to his service?

(b) Is it at least as likely as not (a 50 percent or better probability) that the Veteran's peripheral neuropathy was either caused or aggravated by his service-connected diabetes mellitus?  If the peripheral neuropathy is found to have not been caused, but to have been aggravated by the diabetes mellitus, please identify the degree of peripheral neuropathy disability that is due to such aggravation.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If the provider determines that a requested opinion(s) cannot be given without resort to speculation, the provider must explain the reason for that conclusion.  

3. The RO should then readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

